Name: Commission Regulation (EC) No 854/97 of 13 May 1997 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector as regards the processing premium for young calves
 Type: Regulation
 Subject Matter: agricultural policy;  agri-foodstuffs;  agricultural structures and production;  means of agricultural production;  animal product
 Date Published: nan

 No L 122/ 18 EN Official Journal of the European Communities 14. 5 . 97 COMMISSION REGULATION (EC) No 854/97 of 13 May 1997 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector as regards the processing premium for young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 4i (5) thereof, Whereas Article 49 (4) of Commission Regulation (EEC) No 3886/92 of 23 December 1992 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89 ('), as last amended by Regulation (EC) No 616/97 (4), fixes the amount of the processing premium; whereas, in order to determine that amount, account must be taken of differences in market prices actually recorded ; whereas, given current prices, that premium should be adjusted; whereas Regulation (EEC) No 3886/92 should be amended to that end; Whereas, however, such an adjustment may need to be revised to enable a sufficient number of calves to be with ­ drawn in line with market requirements; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 1 Article 49 (4) of Regulation (EC) No 3886/92 is hereby replaced by the following: '4 . The premium per eligible calf shall amount to :  ECU 115 per calf of a dairy breed, and  ECU 145 per calf of a non-dairy breed .' Article 2 This Regulation shall enter into force on the first Monday following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1997 . For the Commission Franz FISCHLER Member of the Commission 0 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 296, 21 . 11 . 1996, p . 50 . (') OJ No L 391 , 31 . 12 . 1992, p. 20 . (4 OJ No L 94, 9 . 4 . 1997, p. 8 .